        Case 5:18-cv-01983-LCB Document 236 Filed 06/11/21 Page 1 of 3                   FILED
                                                                                2021 Jun-11 AM 11:04
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,                   )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )    Case No.: 5:18-CV-01983-LCB
                                           )
TENNESSEE VALLEY                           )
AUTHORITY,                                 )
                                           )
       Defendant.                          )


     DEFENDANT’S NOTICE OF INTENT TO REQUEST REDACTIONS

      Defendant Tennessee Valley Authority (“TVA”) hereby gives notice that it

will request redactions from Transcript of Bench Trial Vol. 1 (Doc. 231), Transcript

of Bench Trial Vol. 3 (Doc. 233), and Transcript of Bench Trial Vol. 5 (Doc. 235).

Pursuant to the Court’s Transcript Redaction Policy, TVA will serve its written

redaction request on the court reporter.

      Respectfully submitted this 11th day of June, 2021.


                                       s/ Matthew H. Lembke
                                       Attorney for Defendant

                                       OF COUNSEL:

                                       Matthew H. Lembke
                                       Riley McDaniel
                                       BRADLEY ARANT BOULT CUMMINGS LLP
Case 5:18-cv-01983-LCB Document 236 Filed 06/11/21 Page 2 of 3




                            1819 Fifth Avenue North
                            Birmingham, Alabama 35203-2119
                            Telephone: (205) 521-8000
                            Facsimile: (205) 521-8800
                            mlembke@bradley.com
                            rmcdaniel@bradley.com

                            David D. Ayliffe
                            Ibrahim M. Berro
                            Jill McCook
                            Office of the General Counsel
                            TENNESSEE VALLEY AUTHORITY
                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov
                            imberro@tva.gov




                              2
        Case 5:18-cv-01983-LCB Document 236 Filed 06/11/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, a true and correct copy of the foregoing
was filed electronically with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to all counsel of record:

                                Caine O’Rear, III
                                J. Craig Campbell
                                HAND ARENDALL HARRISON SALE, LLC
                                Post Office Box 123
                                Mobile, Alabama 36601
                                corear@handarendall.com

                                Edward Shane Black
                                HAND ARENDALL LLC
                                102 South Jefferson Street
                                Athens, Alabama 35611
                                sblack@handarendall.com


                                              s/ Matthew H. Lembke
                                                OF COUNSEL




                                          3
